
	
		II
		110th CONGRESS
		1st Session
		S. 1707
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2007
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce the duty on certain golf club
		  components.
	
	
		1.Certain golf club
			 components
			(a)In
			 GeneralChapter 95 of the Harmonized Tariff Schedule of the
			 United States is amended by striking subheading 9506.39.00 and inserting in
			 numerical sequence the following new subheadings and superior text thereto,
			 with such superior text having the same degree of indentation as the article
			 description for subheading 9506.32.00, as in effect on the day before the date
			 of the enactment of this Act:
				
					
						
							
								9506.39Other:
								
								9506.39.10Golf club driver heads2.2%Free (A, AU, BH,
						CA, CL, E, IL, J, JO, MA, MX, P, SG)30%
								
								9506.39.20Other4.9%Free (A, AU, BH,
						CA, CL, E, IL, J, JO, MA, MX, P, SG)30%
								
							
						
					.
			(b)Effective
			 DateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
